133 F.3d 1378
11 Fla. L. Weekly Fed. C 1029
UNITED STATES of America, Plaintiff-Appellee,v.408 PEYTON ROAD, S.W., Atlanta, Fulton County, Georgia,Including all buildings and appurtenances thereon,described in Exhibit A attached,Defendant-Appellant,451 Hope Court, S.W., Atlanta, Fulton County, Georgia,Including all buildings and appurtenances thereon,described in Exhibit B attached, Defendant,Robert Richardson, Claimant-Appellant,Carswell Denson, et al., Claimants.
No. 95-8330.
United States Court of Appeals,Eleventh Circuit.
Jan. 23, 1998.

Jerome C. Ware, Ware & Otonicar, Smyrna, GA, for Defendant-Appellant.
Earle Antoine Davidson, Giddens, Davidson & Mitchell, Atlanta, GA, for Claimants.
Albert L. Kemp, Jr., Asst. U.S. Atty., Atlanta, GA, for Plaintiff-Appellee.
Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges.*


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


2
(Opinion:  112 F.3d 1106 (11th Cir.1997)).

BY THE COURT:

3
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges of this court in active service having voted in favor of granting rehearing en banc,


4
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby


5
VACATED.



*
 Senior U.S. Circuit Judge Peter T. Fay has elected to not participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)